 

EXHIBIT 10.2

 

RESTRICTED STOCK AGREEMENT

Amendment No. 1

 

This Amendment No. 1 (“Amendment”), dated as of June 17, 2011, amends the
vesting provisions of that certain Restricted Stock Agreement, dated January 31,
2011 (the “RS Agreement”), by and between Umpqua Holdings Corporation (the
“Company”) and Raymond P. Davis (“Recipient”), pursuant to the Company’s 2003
Stock Incentive Plan (the “Plan”).  Unless otherwise defined herein, capitalized
terms in this Amendment shall have the meanings as defined in the RS Agreement.

 

WHEREAS, the RS Agreement awards the Recipient 35,000  shares of the Company’s
common stock subject to the terms of the RS Agreement, including time-based
vesting conditions, and the Plan; and

 

WHEREAS, the Committee, with the full support of the Recipient, desires to
modify the RS Agreement in respect of all 35,000  shares to amend the vesting
schedule to link the vesting conditions to the Company’s total shareholder
return;

 

NOW THEREFORE, in consideration of the mutual promises made herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by all parties, the parties hereby agree as follows:

 

1.          The Vesting Schedule attached to the RS Agreement is hereby replaced
in its entirety with the following:

 

RESTRICTED STOCK AGREEMENT

Schedule A – Vesting Schedule

 

Grant Shares Awarded under the Restricted Stock Agreement to which this Schedule
A is attached shall vest in accordance with the following conditions.  Grant
Shares that have not yet vested in accordance with the vesting schedule set
forth herein, are referred to in the Restricted Stock Agreement as “Unvested
Shares.”

 

Performance-Based and Accelerated Vesting.  Under the Restricted Stock Agreement
to which this Vesting Schedule is attached, Grant Shares shall vest only in
accordance with the following provisions:

 

A.         For the purposes of this Vesting Schedule, the terms below have the
following meanings:

 

“Final Closing Price” means in the case of the Company the closing price of a
share of the Company’s common stock, and in the case of the KRXTR the closing
price of the KRXTR (symbol “KRXTR”).

 

“Initial Closing Price” means, in the case of the Company $10.97, and in the
case of the KRXTR $70.51 (using the symbol “KRXTR”).

 

“KRXTR” means the KBW Regional Banking Total Return Index, or such other similar
index as selected by the Committee should the KBW Regional Banking Total Return
Index cease to be available.

 

                                                                            

RSA Amendment No. 1  Page 1 of 3

--------------------------------------------------------------------------------

 

 

“Retirement” means termination of employment after becoming eligible for
retirement by reaching age 62 and having 5 years of continuous service.

 

“TSR” means the cumulative total shareholder return as measured by dividing the
sum of the cumulative amount of dividends for the TSR Period, assuming dividend
reinvestment, and the difference between the Initial Closing Price and the Final
Closing Price, by the Initial Closing Price.

 

“TSR Performance” compares the Company’s TSR to the KRXTR TSR, each converted
into a fixed investment, stated in dollars, assuming $100.00 was invested at the
Initial Closing Price at the commencement of TSR Period. 

 

TSR Performance, for the purposes of determining vesting, is the quotient
resulting from dividing Company TSR Performance by KRXTR TSR Performance.

 

Company TSR Performance and KRXTR TSR Performance are calculated in the same
manner as the performance of the Company’s common stock in the Stock Performance
Graph presented in the Company’s Annual Report on Form 10-K as required by Item
201(e) of SEC Regulation S-K except that the measurement period is three years
for the purposes of this Agreement and five years for the Stock Performance
Graph. 

 

“TSR Period” means the three-year period ending on January 31, 2014.

 

B.         The vesting of Grant Shares shall be conditioned upon the
satisfaction of a performance vesting requirement based on TSR Performance. 
Unless earlier vested in accordance with Sections C and D of this Vesting
Schedule, Grant Shares shall become vested, provided Recipient is employed by
the Company at the end of the TSR Period and upon the written certification by
the Committee, or its delegate, of the achievement of the performance goal of
TSR Performance, in accordance with the applicable Vesting Percentage specified
for TSR Performance in the following schedule:

 

TSR Performance

 

Vesting Percentage

 

Lower than 60%

 

 

 

0%

60%

 

25%

 

between 60% and 100%

 

**

 

100% (the Company TSR Performance equals or exceeds the KRX TSR Performance)

 

100%

 

 

 

**   When TSR Performance is between 60% and 100%, such results will be
interpolated on a straight-line basis to determine the applicable vesting
percentage.  For example, 80% TSR Performance represents the midpoint of TSR
Performance and would result in the midpoint of the Vesting Percentage, or
62.5%.

 

 

RSA Amendment No. 1  Page 2 of 3

--------------------------------------------------------------------------------

 

 

C.         Notwithstanding Section B of this Vesting Schedule, upon the
consummation of a Change of Control Transaction, as such term is defined in the
Plan, all of the Grant Shares that remain unvested shall become vested.

 

D.         Notwithstanding Section B of this Vesting Schedule, upon Retirement
by the Recipient, death or Disability of the Recipient, or a termination of
employment by the Recipient for “good reason” (as defined in the Recipient’s
Employment Agreement with the Company) prior to the end of the TSR Period, a
percentage of the unvested Grant Shares, rounded to the nearest whole share,
shall vest as of the date of such termination and become exercisable, with such
percentage equal to the number of months of service by the Recipient during the
TSR Period divided by 36.

 

Notwithstanding the foregoing: (i) no additional Grant Shares will vest after
the occurrence of any Repurchase Event; and (ii) the number of Grant Shares
vesting above shall automatically be adjusted as appropriate to reflect any
stock dividend, stock-split, combination of shares or other similar event as
referred to in Section 10.1 of the Plan.

 

2.         The Vesting Schedule is amended to remove the following language from
the paragraph starting with “Notwithstanding the foregoing”:

 

“(ii) no additional Grant Shares will vest while the Grantee is on leave; (iii)
any vesting dates referred to above shall automatically be extended by the
duration of any leave of absence that is without pay.”

 

3.          The RS Agreement is amended to provide that the Restricted Stock
Grant is subject to forfeiture or “clawback” to the extent required by law or
pursuant to such forfeiture or clawback policy as may be adopted by the
Company’s Board of Directors or the Committee from time to time, which policy
may include any requirement to reimburse the Company for all or any portion of
any award, terminate any outstanding, unexpired or unpaid award, rescind
delivery pursuant to an award or recapture any shares (whether restricted or
unrestricted) or proceeds from the sale of shares issued pursuant to an award.

 

4.          The parties agree that, except as specifically amended hereby, all
provisions of the RS Agreement remain in full force and effect.

 

5.          Recipient acknowledges that he or she has reviewed the Plan, the RS
Agreement and this Amendment in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Amendment and fully understands
all provisions of the Plan, the RS Agreement and this Amendment.

 

RECIPIENT:

 

 

                                                                  

 

COMPANY:

UMPQUA HOLDINGS CORPORATION

 

 

By:                                                            

Name:   Peggy Y. Fowler                        

Title:     Board of Directors, Compensation Committee Chair        

 

RSA Amendment No. 1  Page 3 of 3

--------------------------------------------------------------------------------